BARRY, Judge,
concurring.
The record shows the defendant did not receive the statutorily mandated sentence. Surely this oversight occurred because of the trial court's heavy docket.
Imposition of sentence is a routine procedure. To allow a defendant to avoid “paying his debt” in full imposes a purely technical barrier never contemplated by our legislature. Moreover, defendants in adversary criminal cases routinely appeal unfavorable results and appellate review doesn’t have any “chilling effect” on their decision to appeal.
I don’t agree that our correcting an illegal sentence is enhancing that sentence. But because of State v. Napoli we have no alternative but to close our eyes to this boo-boo.